DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.
Instant claim 1 and 11 stand independent. Each invention comprises an eggshell membrane which is not a typical separator material for the art. The examiner previously showed that this concept was not by itself inventive as the prior art teaches eggshell for utility as a separator for use in an electrical energy generating system. The applicant has not presented a persuasive case for patentability on the improvement of a battery system based upon the implementation of an eggshell membrane. The arguments pertaining to the features being amended do not clearly show a patentably distinct scientific discovery that leads to a patentable improvement over the prior art. The instant claim does not include material scope limitations pertaining to the anode or cathode side of the assembly. It appears that the inventive concept of the instant invention is not represented in the instant claim nor is it argued in the remarks by applicant on 11/16/2020. It is the Examiner’s goal to advance prosecution in a compact manner, but in the instant case, it is unclear what advantage the system has over the prior art known systems with the innovation of the eggshell separator which is also shown to be known by the prior art. What scientific advancement is deserved of a patent and what quantifiable outcome is discovered by the system of the instant invention? Electrochemical energy generating devices having the instant claimed construction are known; it is also known that eggshell is a usable material for the separator. 
	Instant claim recites “first container is in direct contact with the first porous electrode”. Instant claim recites “second container is in direct contact with the second porous electrode”. There is no explicit verbiage for support in the originally filed specification. Applicant relies upon the figures to show 
	Examiner would like to address paragraph [0090] of the instant specification. It appears applicant is making the statement that the current invention is capable of creating an electrical charge by dropping water onto the system and the mechanical configuration results in charge separation. If this were true, that would be a pretty amazing scientific discovery, but applicant would need to disclose all the relevant electrode materials in order to result in water cleaving charge based upon mechanical configuration and utilization of eggshells. This cleaving effect cannot be used as a reasons for overcoming the prior art or a reasons for allowance since the recitation is not present in the instant claim; it is unclear what structural features would be needed to for this to occur. 
	The preamble of the instant claim contains weight to “an electrical energy generating device” whereby electrolysis devices are not considered within the scope of the metes and bounds of the preamble. The instant claim lacks material limits to the structural elements presented pertaining to the anode and cathode and liquid and therefore are very broad. Scientific principles pertaining to electro-osmotic flow through membranes, mercury drop electrode, and concentration cells are known effects which applicant’s claimed scope reads on. In the effort to provide compact prosecution, not all fields can be investigated at this time. 
	Applicant’s arguments include limitations pertaining to the lack of teaching of features such as porosity which implies that the applicant is stating on the record that the electrodes of the prior art are not porous. The examiner maintains that the electrodes would need to be porous in order for the cell of the prior art to operate. The applicant would need to present a declaration stating that there is zero porosity within the electrodes of the prior art to be persuasive as applicant’s arguments cannot take the place of evidence of a scientific nature. Examiner does not agree with the arguments presented. 
	Applicant is encouraged to contact the examiner to set up an interview. It is the examiners interpretation of the arguments that there is a lack of communication. The claim language breadth reads on more fields of endeavor than applicant intends. Through limiting the scope via material selection and defining the container in a structural manner such that a cavity for fluid to rest on the first is positively claimed, the prior art rejection can be easily overcome. This case is a good candidate for the AFCP 2.0 program to ensure future rounds of prosecution clearly represent the field of endeavor of the instant invention and comprise structural features which preclude other fields from reading on the verbiage presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al (PGPUB 2015/0214555) and further in view of Ma et al (“Nanoporous and lyophilic battery separator from regenerated eggshell membrane with suppression of dendritic lithium growth”. Energy Storage Materials. 14 (2018) Pg 258-266).

Visco teaches the membrane to comprise a material of Celgard [0212, 0217], but is silent to teach eggshells. The anode is taught to be capable of being made of lithium material (not claimed, but incorporated for obviousness to combine with prior art) [0201-0204]. The cathode is taught to have a catholyte of lithium [0156-0159]. 
Ma teaches a lithium based battery for energy storage with a lithium comprising anode [Abstract]. Eggshells are taught to be refined for use [2.2-2.4]. Electrochemical cells are made with the eggshells [2.9]. Eggshell results compared to Celgard film [Fig 3]. Ma teaches it is obvious to replace commonly known separators such as Celgard, polyolefin films, polyethylene or polypropylene materials with eggshell separators [Introduction]. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the Celgard separator of Visco to include eggshells as taught by Ma in order to improve the electrolyte adsorbing quality and improve the cycling characteristics of the resulting battery [Pg 262]. 
Claim 2: Visco teaches a material layer to be Celgard [0212, 0217], the material on one side of Celgard is interpreted to be comprised with the first porous electrode and the second side is taught to be comprised of the second electrode. Visco teaches a porous material by which fluid flows on both sides of the separator [Fig 6, 7]. 

Claim 4: Visco teaches an electrical energy generating element of claim 1. It would be obvious to one having ordinary skill in the art to duplicate the construction of electrodes such that a complete second cell is within the system. A first or second electrode of the second cell furthest from the electrical generating element is interpreted to be the claimed electrode as there is a separator that exists therebetween.
Claim 5-6: Visco teaches a first and second opening [Fig 7] whereby material of the respective electrodes impact the flow of fluid. 
Claim 7: Visco teaches an electrical energy generating element of claim 1. It would be obvious to one having ordinary skill in the art to duplicate the construction of electrodes such that a complete second cell is within the system. A first or second electrode of the second cell furthest from the electrical generating element is interpreted to be the claimed electrode as there is a separator that exists therebetween. The instant claim pertains to a duplicated cell that is contained in series such that the flow of a first cell is imparted into a second cell; this is an obvious variant and does not materially distinguish the instant claim from the teachings presented in the prior art. MPEP 2144.04. 
Claim 8-9: Visco teaches the cell to comprise water [0224].
Claim 20: Visco teaches a configuration of the instant claim whereby an electrode, separator, electrode stack is supported by a casing, else the reactants would not be contained and the system would not work. 

Claims 1-2, 4, 7-8, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiep et al (“Recycling different eggshell membranes for lithium-ion battery”. Materials Letters. Vol 228, 1 Oct 2018, Pg 504-508). 
Claim 1: Hiep teaches a separator that can be utilized in order to improve electrochemical performance with the greatest discharging capacity, smallest impedance, and highest lithium ion diffusion coefficient [3. Results and Discussions]. The separator has ideal absorption characteristics and is therefore taught to be motivated to be utilized in any known electrochemical cell. It is the interpretation of the instant specification that the instant inventors did not invent a brand new chemical cell arrangement. The utilization of the known separator of Hiep into a known electrochemical cell would be obvious to one having ordinary skill in the art. The first and second containers are interpreted to be the structural features which hold and mechanically secure system together and thereby have a direct connection element comprised within the interpretation of “container” which is in direct contact with the electrodes. Additionally the container can comprise a myriad of additional features therein.
Claim 2: Hiep teaches an assembly of direct contacted electrodes to the separator [2.9].
Claim 4, 7: Hiep teaches an electrochemical cell of the claim 1. Duplication of parts under MPEP 2144.04 would obviate a second cell in electrical communication whereby the structural features of the instant claim are met. There is no nexus between the third electrode of the instant claim and the scientific interaction with the first or second electrode.
Claim 8, 10: Hiep teaches the salt of the instant claim [2.9]. 
Claim 20: Hiep teaches a configuration of the instant claim whereby an electrode, separator, electrode stack is supported by a casing, else the reactants would not be contained and the system would not work. 


Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (PGPUB 2015/0099150) further in view of Hiep et al (“Recycling different eggshell membranes for lithium-ion battery”. Materials Letters. Vol 228, 1 Oct 2018, Pg 504-508). 

The material is taught to comprise lithium [0088]. The ion selective membrane is taught to be Nafion [0137]. Lee is silent to teach the utilization of eggshell for the battery.
Hiep teaches a separator that can be utilized in order to improve electrochemical performance with the greatest discharging capacity, smallest impedance, and highest lithium ion diffusion coefficient [3. Results and Discussions]. The separator has ideal absorption characteristics and is therefore taught to be motivated to be utilized in any known electrochemical cell. It is the interpretation of the instant specification that the instant inventors did not invent a brand new chemical cell arrangement. The utilization of the known separator of Hiep into a known electrochemical cell would be obvious to one having ordinary skill in the art. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the separator of Lee to include eggshells as taught by Hiep in order to improve the fluid characteristics of the separator layer.
Claim 12: Lee teaches an assembly having a sidewall and suspended within the system whereby the claim language is met.
Claim 13: Lee teaches a first sidewall, second sidewall, and third sidewall. It is interpreted that the third sidewall is in a direction facing the environment [Fig 1a].
Claim 14, 16-17: Lee teaches the system to be aqueous based [0118].
Claim 15: Lee teaches a Nafion film. It is obvious to incorporate the separator of Lee to improve the wettability of the layer. Under MPEP 2144.06 it is obvious to combine known features to produce a third element being the combination of features. The nafion layer of Lee is interpreted to be the instant claim water barrier. 

Claim 19: Lee teaches a cell to be a lithium cell whereby the anode and cathode are in direct contact with the separator.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.